IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ROBERT N. PECCOLE; NANCY A.                              No. 82593
                 PECCOLE, INDIVIDUALS; AND
                 ROBERT N. AND NANCY A. PECCOLE
                 TRUST,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                                                                          FILE
                 COURT OF THE STATE OF NEVADA,                            SEP 2 1 2021
                 IN AND FOR THE COUNTY OF
                                                                        ELLZAB . 1-1.k BROWN
                 CLARK; AND THE :HONORABLE                            CLEE1tOE JUPRíitE COURT

                 JERRY A. WIESE, DISTRICT JUDGE,                     BY
                                                                           DEIUTY CLERK
                 .Respondents,
                 and
                 FORE STARS, LTD., A NEVADA
                 LIMITED LIABILITY COMPANY; 180
                 LAND CO., LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; SEVENTY
                 ACRES, LLC, A NEVADA LIMITED
                 LIABILITY; AND EHB COMPANIES,
                 LLC, A NEVADA LIMITED 'LIABILITY
                 COMPANY,
                 Real Parties in Interest.

                                     OR.DER DENYING PETITION
                               FOR WRIT OF MANDAMUS OR PROHIBITION
                               This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion to dismiss a
                tort action.
                               Having considered the petition and supporting documentation,
                we are not persuaded that our extraordinary and discretionary intervention
                is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.

SUPREME COURT
      OF
    NEVADA

  I447A
                      Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
                      that writ relief is an extraordinary remedy and that this court has sole
                      discretion in determining whether to entertain a writ petition).
                                  Assuming without deciding that EDCR 7.10(b) prohibits a
                      district court from exercising "subject matter jurisdiction" over a case
                      whenever one of its orders might contradict a different district court's order
                      in a different case, the order that petitioners challenge plainly sets forth a
                      means by which relief could be granted on each of real party in interest's
                      claims that would not conflict with any prior ruling in the Binion matter.
                      Although petitioners cite to three paragraphs of the complaint that
                      arguably suggest otherwise, they did not include the entire complaint in
                      their appendix, and it is apparent from the challenged order that the
                      respondent district court based its decision on different allegations in the
                      complaint. Cf. Cuzze v. Univ. & Cmty. Coll. Sys. of Nev., 123 Nev. 598, 603,
                      172 P.3d 131, 135 (2007) (observing that it is a party's responsibility for
                      providing an adequate record for this court's review and that when a portion
                      of the record is missing, "we necessarily presume that the missing portion
                      supports the district court's decision"). Accordingly, petitioners have failed
                      to establish that they are entitled to a writ of mandamus, see Walker v.
                      Second Judicial Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194, 1197
                      (2020) (stating conditions requisite to mandamus relief including that
                      petitioners have a legal right to the act the petition seeks to compel,
                      respondent has a plain duty to perform such act, and the absence of an
                      alternate legal remedy), or that respondent has clearly exceeded its


                            1 The text of EDCR 7.10(b) suggests that it would be inapplicable in
                      such a scenario, but because petitioners have not addressed that issue, we
                      do not definitively resolve this petition based on that issue.
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .4BNip
                    jurisdiction, see NRS 34.320 (providing that a writ of prohibition is available
                    to restrain a tribunal's proceedings that "are without or in excess of [its.)
                    jurisdiction"). We therefore
                                ORDER the petition DENIED.



                                                                                       J.
                                                        Stiglich




                                                        Cadish


                                                                               Ibmo
                                                                                       J.
                                                        Herndon




                                                        Saitta




                    cc:   Hon. Jerry A. Wiese, District Judge
                          Peccole & Peccole, Ltd.
                          EHB Companies, LLC
                          Sklar Williams LLP
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                          3
(01 IRITA atai4E,